MEMORANDUM**
Harry Nelson Young appeals the Bankruptcy Appellate Panel’s (“BAP”) dismissal as moot of his appeal of the bankruptcy court’s judgment extinguishing his interest in property that he co-owned with the debtor, Deborah Lynne, after he stopped making mortgage payments. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo jurisdictional issues in bankruptcy, Arnold & Baker Farms v. United States (In re Arnold & Baker Farms), 85 F.3d 1415, 1419 (9th Cir.1996), and we affirm.
*468We conclude that the BAP properly dismissed Young’s appeal. The court may dismiss an appeal where equities weigh in favor of dismissal, especially where the appellant’s failure to obtain a stay resulted in changed circumstances. See In re S.S. Retail Stores Corp., v. Ekstrom, 216 F.3d 882, 885 (9th Cir.2000) (citations omitted). Accordingly, we affirm.
Young’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.